                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MICHAEL TURNER,                                    )
                                                   )
               Plaintiff,                          )           Case No. 1:19-cv-00272
                                                   )
       v.                                          )           Judge Sharon Johnson Coleman
                                                   )
CITY OF CHICAGO,                                   )
                                                   )
               Defendant.                          )
                                                   )

                            MEMORANDUM OPINION AND ORDER
       After the Court granted defendant City of Chicago’s motion to dismiss plaintiff Michael

Turner’s Monell claim in December 2019, Turner filed the present one-count second amended

complaint realleging his Monell claim. Before the Court is the City’s motion to dismiss the second

amended complaint under Federal Rule of Procedure 12(b)(6). For the reasons outlined below, the

Court grants the City’s motion with prejudice.

Background

       The Court takes the following facts from the second amended complaint and treats them as

true for the purposes of this motion. On January 14, 2017, Turner was outside of his family-owned

auto repair shop in Chicago, Illinois, where he was sitting in a parked car with the engine off and

without possession of the car’s keys. Two Chicago police officers, David Bachlar and Craig

Coglianese, approached Turner in the parked vehicle, and without reasonable suspicion or lawful

basis, asked him what he was doing. The officers then ordered Turner out of the car and

handcuffed him. When Turner asked if he was under arrest, the officers denied it.

       Officer Bachlar then searched the car without Turner’s consent while Officer Coglianese

detained Turner. According to Turner, the officers began questioning him about why he was on the

premises and how the car could have been parked there because Turner did not have a valid driver’s
license. While Turner was still handcuffed, the officers forcefully grabbed Turner and knocked him

unconscious. He awoke on the ground with fractures, lacerations, deformed teeth, abrasions, and

blood covering his body. Criminal proceedings were initiated against Turner and then resolved in

his favor at a June 2018 bench trial in the Cook County Circuit Court. Turner alleges that at his

bench trial, Officer Bachlar provided false testimony about the January 2017 incident stating that

Turner resisted arrest and fled from the officers.

        Turner further alleges that Officers Bachlar and/or Coglianese have participated in previous

unlawful encounters similar to his experience in January 2017. He states that the City continues to

deploy these officers without improved supervision or training. According to Turner, there exists

within the Chicago Police Department (“CPD”) certain policies and procedures which lead to

unconstitutional injuries of civilians, including Turner. Specifically, he alleges that these policies and

practices include:

                    Failing to invest in the resources, facilities, staffing, and planning required to
                     train a department of approximately 12,000 members;

                    Allowing department-wide use of excessive force in violation of the Fourth
                     Amendment;

                    Failing to accurately document and meaningfully review officers’ use of force
                     perpetuating a pattern of unreasonable force;

                    Putting in place policies and practices that impede the investigation of officer
                     misconduct;

                    Conducting investigations that are neither complete or fair;

                    Failing to take sufficient steps to prevent officers from deliberately concealing
                     misconduct;

                    Employing a discipline system that lacks integrity and does not effectively deter
                     misconduct; and/or

                    Failing to provide officers with sufficient direction, supervision, or support to
                     ensure lawful and effective policing.


                                                     2
Legal Standard

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim tests the sufficiency

of the complaint, not its merits. Skinner v. Switzer, 562 U.S. 521, 529, 131 S.Ct. 1289, 179 L.Ed.2d

233 (2011). When considering dismissal of a complaint, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551

U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam). To survive a motion to dismiss,

plaintiff must “state a claim for relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A complaint is facially plausible when

plaintiff alleges “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,

173 L.Ed.2d 868 (2009). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id.

Discussion

        To successfully allege a claim under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658, 691, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978), a plaintiff must show “(1) a municipal action,

which can be an express policy, a widespread custom, or an act by an individual with policy-making

authority; (2) culpability, meaning, at a minimum, deliberate conduct; and (3) causation, which means

the municipal action was the ‘moving force’ behind the constitutional injury.” Ruiz-Cortez v. City of

Chicago, 931 F.3d 592, 598 (7th Cir. 2019); see also Bridges v. Dart, 950 F.3d 476, 479 (7th Cir. 2020)

(“In order to hold a government entity such as a municipality or county liable under section 1983,

the plaintiff must demonstrate that the government entity [] itself caused the constitutional violation

at issue.”). As to the municipal action, the constitutional deprivation can be caused by an express

municipal policy, a widespread practice that is so permanent that it constitutes a practice with the




                                                      3
force of law, or a decision by a municipal agent with final policymaking authority. Ruiz-Cortez, 931

F.3d at 598; Spiegel v. McClintic, 916 F.3d 611, 617 (7th Cir. 2019).

Widespread Practice or Custom

         In Turner’s second amended complaint, he lists several alleged de facto policies and practices

related to the CPD. To sufficiently allege the existence of a widespread practice so permanent that it

constitutes a policy with the force of law, Turner must set forth some facts that his incident was not

an isolated or random occurrence. See Gill v. City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017) (“At

the pleading stage, then, a plaintiff pursuing this theory must allege facts that permit the reasonable

inference that the practice is so widespread so as to constitute a governmental custom.”); see also

Bridges v. Dart, 950 F.3d 476, 479 (7th Cir. 2020) (“We have not adopted bright-line rules defining

‘widespread custom or practice,’ but there must be some evidence demonstrating that there is a

policy at issue rather than a random event or even a short series of random events.”).

         Turner conclusively states that the City’s policies of nonfeasance create “unwarranted and

unlawful treatment of civilian citizens, including plaintiff.” Nonetheless, Turner does not reference

any specific instances of harm to other citizens, but rather cites a 1972 report by United States

Representative Ralph H. Metcalf concerning the CPD and officer misconduct. Without more

context showing similarities to the present circumstances, the Court cannot reasonably infer that

there is such a pervasive practice or custom within the CPD which caused Turner’s constitutional

injuries. Turner’s threadbare assertion that other instances similar to his have occurred in some

manner, by some unspecified officers, during an unspecified time period, does not raise Turner’s

claim for relief above speculation. See Twombly, 550 U.S. at 555.

Failure to Train, Investigate, Supervise, and Discipline

         Next, Turner alleges that his injuries arise from the CPD’s failure to train, investigate,

supervise, and discipline officers in relation to the illegal use of force. Failure to train “may serve as


                                                           4
the basis for § 1983 liability only where the failure to train amounts to deliberate indifference to the

rights of persons with whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S.

378, 388, 109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989). A prerequisite to deliberate indifference is that

“the defendant must have actual or constructive notice of a problem.” Miranda v. County of Lake, 900

F.3d 335, 345 (7th Cir. 2018). Actual or constructive notice can be shown by a “pattern of similar

constitutional violations by untrained employees.” Connick v. Thompson, 563 U.S. 51, 62, 131 S. Ct.

1350, 1360, 179 L.Ed.2d 417 (2011) (citation omitted).

        Because Turner has failed to allege any other instances of constitutional violations or similar

injuries by Chicago police officers other than his own, there are limited additional facts in his second

amended complaint that would lead to a reasonable inference of deliberate indifference. Turner, for

example, alleges that “[O]fficers Bachlar and/or Coglianese have participated in previous unlawful

encounters similar to the above-mentioned behaviors, exhibiting a pattern of unconstitutional acts

for at least a decade prior to January 14, 2017,” and yet the CPD “continued to deploy said officers,

without improved supervision or training, to Chicago streets.” Outside of these bare-boned

statements, there are no further facts substantiating these allegations giving them texture or context.

Without more, all Turner has provided is a threadbare recitation of a failure to train claim under

Monell, which is exactly the type of assertion that Iqbal forbids. Even if Chicago police officers have

engaged in similar, unlawful acts, Turner has not sufficiently alleged that the CPD had actual or

constructive notice of such problems. Because no other facts link these allegations to particular

instances of police misconduct, there is not enough for this Court to draw a reasonable inference

that the CPD is at fault under this theory of liability.1



1 Although the Court is aware of reports in recent years concerning complaints about police misconduct
directed at certain demographics within the City of Chicago, the law, including the federal pleading standards,
requires litigants to allege sufficient facts plausibly stating their claims for their cases to survive motions to
dismiss.

                                                        5
Final Policymaking Authority

        Last, Turner has not adequately alleged that someone with final policymaking authority was

involved in the deprivation of his constitutional rights. Instead, he broadly states that these

established policies and procedures “were adopted and promulgated through the actions and

inactions of senior and immediate supervising officers of the Department and are thereby ratified by

defendant.” Again, Turner provides no framework as to who these supervising and immediate

officers were, what their involvement was with the present case or others, and what “actions and

inactions” they took which purportedly ratified this type of conduct. Any such allegations are

necessary to tie Turner’s injuries back to a person with final policymaking authority over municipal

action or inaction. In sum, Turner has failed to allege sufficient facts to nudge his final policymaker

allegations across the line from conceivable to plausible. Twombly, 550 U.S. at 570; Taha v. Int’l Bhd.

of Teamsters, Local 781, 947 F.3d 464, 472 (7th Cir. 2020).

Conclusion

        For the foregoing reasons, this Court grants defendant’s motion to dismiss with prejudice

because plaintiff has had at least one opportunity to amend his pleadings. See Runnion v. Girl Scouts of

Greater Chicago & Nw. Ind., 786 F.3d 510, 518 (7th Cir. 2015). [43]. Civil case terminated.

IT IS SO ORDERED.

Date: 3/31/2020

                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                    6
